                      Case:18-04632-jtg          Doc #:20 Filed: 01/16/2019         Page 1 of 1

Form NTCCONF (02/12)
                                           United States Bankruptcy Court
                                            Western District of Michigan
                                                One Division Ave., N.
                                                      Room 200
                                               Grand Rapids, MI 49503


 IN RE: Debtor (name used by the debtor in the last 8 years,
 including married, maiden, trade, and address):
                                                                       Case Number 18−04632−jtg
         Llynee Kay Woodward
         5437 Coloma Road                                              Chapter 13
         Coloma, MI 49038−9752
         SSN: xxx−xx−9129                                              Honorable John T. Gregg
                                                       Debtor



                                         NOTICE OF ORDER CONFIRMING
                                              CHAPTER 13 PLAN


   Pursuant to Fed. R. Bankr. P. 9022, you are hereby notified that on 1/16/19 , this Court signed an order
confirming the debtor(s) Chapter 13 Plan as last amended (if applicable). The Court found that the plan
complies with the requirements for confirmation pursuant to 11 U.S.C. § 1325(a) and other applicable
provisions of the Bankruptcy Code.




                                                                DANIEL M. LAVILLE
                                                                CLERK OF BANKRUPTCY COURT



Dated: January 16, 2019                                         /S/
                                                                M. Howe
                                                                Deputy Clerk


A copy of this Notice was transmitted to the Bankruptcy Noticing Center for service upon all creditors and
parties of interest appearing of record herein. ( 1/16/19 − pah )
